Citation Nr: 1456529	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  14-05 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lung disorder, to include residuals of adenocarcinoma and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to August 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that separately diagnosed disorders cannot be separately rated when the disorders have a single manifestation.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  The Veteran's treatment records indicate that he has numerous health disorders related to his lungs, including a paralyzed diaphragm, COPD, and complications of post status lobectomy, all of which stem from his initial disorder of adenocarcinoma of the lungs and which, collectively, manifest in the same symptomatology.  To better reflect the claim on appeal, the Board has recharacterized the Veteran's claims of entitlement to service connection for adenocarcinoma of the lungs and COPD as reflected on the title page.

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals no additional records pertinent to the current appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, a lung disorder, to include residuals of adenocarcinoma and COPD, is related to in-service asbestos exposure.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a lung disorder, to include residuals of adenocarcinoma and COPD, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See Adjudication Procedure Manual M21-1MR, IV.ii.2.C.9 (Dec. 13, 2005); and M21-MR, IV.ii.1.H.29 (July 20, 2009).  In addition, an opinion by the VA General Counsel discussed the provisions of M21-1 regarding asbestos claims and, in part, concluded that medical nexus evidence was needed to establish a claim based on in-service asbestos exposure.  VAOPGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  Essentially, VA must determine whether military records demonstrate evidence of asbestos exposure during service; whether there was pre-service, post-service, occupational, or other asbestos exposure; and whether there is a relationship between asbestos exposure and the claimed disease.

In this case, the Veteran contends that he has a lung disorder, including residuals of treatment for adenocarcinoma or the lungs and COPD, which was caused, at least in part, by exposure to asbestos in service.  The Veteran has submitted numerous written statements and testified at a September 2013 Decision Review Officer hearing indicating that while in service, he worked as a technician at a National Security Agency facility at Fort Meade, Maryland, which housed large computer data storage systems.  He has described how these computers required monitoring for and mitigating hot spots in the room, and that a large part of his job was perforating floor tiles in specified patterns to drive cooled air through the internal cooling system towards the target computer.  The Veteran also stated that he had to cut floor tiles to accommodate the wiring needs for newly installed hardware, and he denied any post service asbestos exposure.  The Veteran has submitted articles describing the TABLON mass data storage system that he worked with and information on Westinghouse Access Flooring used during that time period, as well as a May 1995 report showing that asbestos had been cleared form the floor, air vents, and other locations at Fort Meade.  The Veteran has also entered into a legal settlement with at least one asbestos manufacturer concerning diseases related to asbestos exposure between 1972 and 1975.

The Veteran's DD Form 214 indicates that he had specialized training in data processing and hardware/systems concepts, and that he was assigned to the Naval Security Group at Fort Meade.  The Veteran's representative has noted that at that period in time, the Navy did not have a classification code for computer technicians, as computer usage was still in its infancy.  The Board nevertheless finds that the Veteran's DD Form 214 sufficiently corroborates the military occupational tasks that the Veteran describes.  The Board finds no contradictory evidence to the testimony of the Veteran regarding his in-service work with computers and related room maintenance, including the floor boards; these described tasks are adequately consistent with the circumstances of his service, and the Veteran is found to be credible.  Therefore, although the Veteran's direct exposure to asbestos has not been independently verified, the Board finds his testimony to be credible and, affording him the benefit of the doubt that these floor panels were indeed made of asbestos, accepts this as evidence of asbestos exposure in service.

The Veteran's service treatment records show treatment for various acute respiratory and throat infections, including bronchitis, pharyngitis, and pharyngitis rule out pneumonia.  There is no indication of any complaints or treatment of lung cancer or chronic respiratory disease while in service.

The Veteran's private treatment records show that he was first diagnosed with adenocarcinoma of the lungs in September 2005 and that although he is currently cancer free, he continues to suffer from numerous residuals related to that cancer and the lobectomy performed to remove it, including COPD.

The Veteran was afforded a VA examination with a physician in March 2011.  The examiner interviewed the Veteran and reviewed prior CT scans.  He opined that the Veteran had lung cancer that was less likely than not caused by asbestos because the Veteran had a long history of smoking and there was nothing in the medical record to suggest that the cancer was caused by asbestos.  He noted that the CT scans did not show any sign of changes related to asbestos exposure.  He also found that the Veteran's COPD was not related to treatment in service for acute bronchitis, because acute bronchitis is a self-limited viral infection that would not lead to the development of COPD.  He noted that COPD was mostly likely caused by a long history of smoking.

The Veteran has submitted letters from his treating physician, Dr. A.N., stating that the Veteran's lung cancer and its treatment, along with asbestos exposure and previous tobacco use led to his current diagnosis of COPD.

A December 2012 report was written by Dr. O.E, a board certified pulmonologist.  He discussed the Veteran's past history of drilling through floorboards and handling vent systems that involved asbestos in 1971-1975.  He found that the Veteran's chest X-rays showed evidence of interstitial fibrosis, with a profusion score of 1/1.  He stated that lung diffusion was impaired, indicating alteration of the air exchange of the lungs.  He opined that the Veteran's adenocarcinoma of the lung was "caused by his asbestos exposure to a reasonable degree of medical certainty, with cigarette smoking being a contributing factor."

The Veteran has also submitted treatise information discussing the greatly increased risk of disease when a person is exposed to both cigarette smoke and asbestos simultaneously, as cigarette smoking decreases the ability of the lungs to remove asbestos fibers.

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the Board finds that both the March 2011 VA examination report and the December 2012 private physician's opinion were written by competent medical professionals who either had access to the claims file and medical records or, in the case of the December 2012 private physician, was aware of the Veteran's accurate medical history sufficient to make an informed judgment on the etiology of his lung cancer and COPD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (stating that a medical opinion may not be discounted solely because the examiner did not review the claims file).  Both examiners provided roughly comparable rationale for their findings, which were based on review of prior chest imaging and their own medical expertise.

As the two competent but contrary opinions which directly and adequately address the question of the etiology of the appellant's lung disorders are entitled to, essentially, equal probative weight, the Board finds that the evidence for and against the claim is in relative equipoise.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence,' the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").  Hence, resolving reasonable doubt in the Veteran's favor, entitlement to service connection for a lung disorder, to include residuals of adenocarcinoma and COPD, is warranted.


ORDER

Entitlement to service connection for a lung disorder, to include residuals of adenocarcinoma and COPD, is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


